Citation Nr: 1756503	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected coronary artery disease (CAD) prior to March 26, 2014.  

2.  Entitlement to an evaluation in excess of 30 percent for service-connected CAD from March 26, 2014.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1972.  

These claims come to the Board of Veterans' Appeals (Board) from January and March 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified at a Board hearing in September 2013.  A transcript is of record.  

These claims were previously before the Board in March 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining medical examinations.  The requested development has been completed by the AOJ, and the case is once again before the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's CAD has been manifested by a left ventricular ejection fraction of 60 percent or greater; and a workload of 8 METS, with symptoms of a dilated left atrium, dyspnea, fatigue, and angina.  

2.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment as due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; with symptoms of depressed mood, anxiety, chronic sleep impairment, flattened effect, and disturbances of motivation and mood.  

3.  The Veteran's service connected disabilities have rendered him unable to secure or follow substantially gainful employment from October 19, 2011, but not sooner.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for CAD, but not greater, have been met for the period prior to March 26, 2014.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for an evaluation in excess of 30 percent for CAD have not been met for the period beginning March 26, 2014.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for TDIU have been met for the period from October 19, 2011.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).

5.  The criteria for TDIU have not been met for the period prior to October 19, 2011.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Coronary Artery Disease

The Veteran seeks entitlement to an evaluation in excess for 10 percent for CAD prior to March 26, 2014, and in excess of 30 percent thereafter.  

In March 2014, the Veteran underwent a VA examination to determine the current severity of his CAD.  The Veteran was diagnosed with coronary artery disease in 1997 and that diagnosis was continued at the time of the examination.  The Veteran was service connected for his diagnosed CAD with an initial rating of 10 percent that was increased to 30 percent on March 26, 2014, under 38 C.F.R. 4.7, Diagnostic Code 7005.  

Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

At his examination in March 2014, it was noted that the Veteran's treatment plan involves taking continuous medication for his CAD.  The Veteran has undergone percutaneous coronary intervention in 1997, 2000 and 2001 as well had three myocardial infractions.  The Veteran has not had coronary bypass surgery, a heart transplant, implanted cardiac pacemaker, or implanted automatic cardioverter defibrillator.  He has not been diagnosed with congestive heart failure.  He had diagnostic exercise test conducted and his MET level was 8 in September 2012.  The lowest level of activity at which the Veteran reported symptoms of dyspnea, fatigue, and angina was greater than 5-7 METS.  As of April 2012, the Veteran's left ventricular ejection fraction (LVEF) was 60%.  

At the end of the examination, it was noted by the examiner that the Veteran has experienced multiple heart attacks and has had several cardiac stents placed due to his heart disease.  His most recent stress test noted that he could exercise to a level of 8 METS and his most recent echocardiogram showed LVEF in the normal range.  

The Veteran also underwent a VA examination for his heart disability in August 2012.  At that time it was noted that he took continuous medication for his heart disability.  At that time he could perform 8 METS based on a diagnostic test from September 2012.  An echocardiogram from May 2012 noted left ventricular ejection fraction of 60-65%.  It was also determined that his cavity size was normal; wall thickness was normal, as well as his systolic function.  The Veteran's wall motion was normal; there were no regional wall motion abnormalities and the left atrium was moderately dilated.  See May 2012 Imaging Report, Fletcher Allen Health Care.  

The Board finds that there is sufficient evidence to increase the Veteran's initial rating prior to March 2014 to 30 percent due to the fact that in May 2012, the Veteran's left atrium was moderately dilated.  For the period since March 2014, the Veteran's 30 percent evaluation is appropriate as there is no evidence of more than one episode of congestive heart failure, or; workload of 3 MET's or less in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As such, the preponderance of the evidence is against the Veteran's claim for a higher rating for the period since March 26, 2014.  

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required.  

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected heart disability that would render the schedular criteria inadequate.  The Veteran's symptoms of a workload of 7-10+ METs with fatigue are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321.

PTSD 

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluations.  The Veteran is currently service connected for PTSD and in receipt of a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

The Veteran underwent a VA examination in March 2014 to determine the current severity of his service connected PTSD.  At that time, the Veteran was diagnosed with PTSD, alcohol abuse in full remission, and adjustment disorder with depression-chronic.  The examiner summarized the Veteran's level of occupational and social impairment as due to mild or transient symptoms, with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner described the Veteran's symptoms related to his PTSD diagnosis as: depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  At the examination, the Veteran denied being cut off from others or being unable to have loving feelings.  He endorsed some intrusive thoughts, some remnant anger for how he was treated in service, continued difficulty getting restful sleep and some apparent nightmares.  

In February 2012, the Veteran underwent his initial PTSD examination.  At that time a PTSD diagnosis was confirmed.  The examiner determined the Veteran to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  The symptoms related to the Veteran's diagnosis include depressed mood, anxiety, disturbances of motivation and mood, and chronic sleep impairment.  

After reviewing all the evidence of record, the Board finds that the Veteran's PTSD symptoms do not warrant an assignment of a 70 percent rating, for any period on appeal.  A 70 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  

The evidence of record does not suggest that the Veteran has occupational and social impairment in most areas.  He has a good relationship with his wife, son, sister and grandchildren, and has not shown an inability to establish and maintain effective relationships.  He has not subjectively reported suicidal or homicidal ideations, or near-continuous panic or depression affecting his ability to function independently.  There were no reports or statements either by the Veteran or his wife that he has obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant.  Nor is there any evidence of unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene

Thus, the Board finds that the evidence when taken as a whole supports a finding of continuing the Veteran's 50 percent evaluation, but that his PTSD symptomatology is not of such severity to warrant a 70 percent disability rating for any part of the appeal period.

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Board finds that the Veteran's PSTD symptoms have been consistent with a 50 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood have been present without any changes to his symptomatology that would warrant a higher rating.  Moreover, as explained above, symptoms warranting a 70 percent rating have not been shown.  Accordingly, staged ratings are not warranted, and the 50 percent rating assigned is appropriate for the entire period here on appeal.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993). 

The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1). 

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD, namely depressed mood, anxiety, disturbances of motivation and mood, and chronic sleep impairment are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

As the evidence demonstrates that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities, a total disability rating is warranted since October 19, 2011 for the reasons set forth below.  

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or as a result of two or more disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In light of the Board's increase of the Veteran's rating for his heart disability, his total combined evaluayiton meets the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16 (a).  The Veteran is also in receipt of service connection for diabetes mellitus, type 2 (20 percent rating) in addition to the ratings noted above.

The central inquiry is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether he is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

The Veteran argues that he is entitled to TDIU as he was granted SSA disability benefits because of his psychiatric disability, heart disability, diabetes mellitus, and other non-service connected physical disabilities.  The Board has considered the other evidence pertaining to employability, in addition to the SSA records, and concludes that the Veteran is unemployable due to his service-connected disabilities from October 19, 2011. 

The Veteran's vocational history shows that he has not been able to maintain substantially gainful employment since January 2001.  There is evidence that he worked odd jobs, to include painting with his son, but this soon stopped due to physical limitations.  The Veteran has a high school education and past relevant work experience as a wastewater treatment operator and a painter.  He took post-secondary courses in waste water treatment.  

The Veteran submitted Social Security records to support his claim for TDIU.  It is noted that he has the following medically determinable severe impairments: coronary artery disease, bilateral carpal tunnel syndrome, cervical disc disease, status post left knee surgery, and depression.  Social Security found the Veteran to have no skills transferable to work within his residual functional capacity and had not engaged in substantial gainful activity since January 2001.  

At the conclusion of the Veteran's PTSD examination, it was the examiner's opinion that it was less likely than not that the Veteran's PTSD renders him unable to obtain or retain substantial employment.  Specifically, the examiner noted that the Veteran's difficulty in working is more of a result from his medical (physical) issues and adjustment disorder.  

At the Veteran's examination for his heart disability, the examiner noted that the Veteran no longer works for a waste water treatment facility.  The Veteran reported that due to his heart disability he is unable to drive to work due to fatigue, he is unable to concentrate due to fatigue, unable to lift more than 20 lbs. or climb stairs, or walk further than 2 blocks without being fatigued and short of breath. 

Based on the evidence noted above, specifically from the Veteran's PTSD examiner, the Board finds that his service-connected disabilities prevent him from obtaining or retaining substantially gainful employment from October 19, 2011  38 C.F.R. § 3.102.  Accordingly, TDIU is warranted.  38 C.F.R. § 4.16(a).  

The Veteran filed for TDIU in February 2011.  However, entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims, and the Veteran's increase rating for his CAD included a period prior to his application for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the Board reviewed the Veteran's claim to determine whether remand or referral for consideration of an extra-schedular TDIU for the period prior to October 19, 2011 is warranted.  In this regard, the record does not show that referral or remand for an extra-schedular TDIU is warranted for this period because it was not shown that the Veteran was unemployable by reason of his service-connected disabilities.  A review of the Veteran's Social Security records notes that in December 2009 the Veteran's CAD was asymptomatic, but SSA determined that he was still eligible for benefits due to severe cervical spine degeneration that limited his range of motion and overhead reach.  However, the Veteran is not service connected for a cervical spine disability, and this cannot be used as evidence for a referral for an extra-schedular TDIU evaluation.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  There has been no allegation of such error in this case.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016). 

As noted above, the instant claim was most recently remanded in March 2014 for additional development, specifically obtaining a new VA coronary examination and readjudicating the claim.  The Veteran was provided VA examinations in March 2014, which is adequate for the purposes of determining the current severity of the Veteran's service connected disabilities as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a 30 percent rating for CAD prior to March 26, 2014 is granted.  

Entitlement to a rating in excess of 30 percent for CAD from March 26, 2014 is denied.  

Entitlement to a rating in excess of 50 percent for PTSD is denied.  

Entitlement to TDIU from October 19, 2011 is granted.

Entitlement to TDIU prior to October 19, 2011 is denied.  




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


